Citation Nr: 0416278	
Decision Date: 06/22/04    Archive Date: 06/30/04

DOCKET NO.  02-07 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for spondylolisthesis at 
L5-S1.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and friend


INTRODUCTION

The veteran served on active duty from December 1972 to 
September 1975.

The current appeal to the Board of Veterans' Appeals (Board) 
initially arose from a May 2000 rating decision of the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (M&ROC) in Fargo, North Dakota.  The M&ROC 
denied the veteran's claims of entitlement to service 
connection for neck, back and leg injuries on the basis of 
the claims not having been found to be well grounded.

In April 2002 the M&ROC reconsidered the veteran's claims and 
denied entitlement to service connection for 
spondylolisthesis at L5-S1, disc herniation at C6-7 with 
radiculopathy, and a left leg injury.

In August 2002 the veteran and a service comrade provided 
oral testimony before the undersigned Veterans Law Judge 
sitting at the M&ROC, a transcript of which has been 
associated with the claims file.

In February 2003 the Board commenced action to internally 
develop the veteran's claims pursuant to authorization 
criteria effective at that time.

In July 2003 the Board remanded the case to the M&ROC for 
further development and adjudicative action.

In November 2003 the M&ROC granted entitlement to service 
connection for degenerative disc disease of the cervical 
spine with assignment of a 10 percent evaluation effective 
December 29, 1999, date of claim.  The M&ROC also granted 
entitlement to service connection for a scar on the left 
lower leg with assignment of a noncompensable evaluation also 
effective December 29, 1999, date of claim.  The M&ROC 
deferred adjudication of the claim of entitlement to service 
connection for spondylolisthesis at L5-S1.

In December 2003 the M&ROC affirmed the previous denial of 
entitlement to service connection for spondylolisthesis at 
L5-S1.

The claim has been returned to the Board for further 
appellate review.


FINDING OF FACT

The probative and competent medical evidence of record 
establishes that spondylolisthesis at L5-S1 cannot 
satisfactorily be dissociated from injury sustained in active 
service.


CONCLUSION OF LAW

Service connection for spondylolisthesis at L5-S1 is 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1132, 1137, 1153, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309, 4.3 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

A May 1971 private medical treatment report shows the veteran 
was in an auto accident.  A physical examination disclosed 
mild abrasions across positions of the muscular upper back.  
There was good range of motion of the shoulders.  The 
clinical assessment was minor bruises.  No medication was 
prescribed.

The veteran entered active service in December 1972.  His 
examination for enlistment conducted the previous October 
shows that the clinical evaluation of the spine was reported 
as normal.  On the report of medical history portion of the 
examination the veteran denied that he ever had or then had 
recurrent back pain.  The service medical records are 
negative for any evidence or findings of injury to the back 
or back disorders.  The September 1975 report of general 
medical examination for separation from service shows the 
clinical evaluation of the spine was reported as normal.  On 
the report of medical history portion of the examination the 
veteran denied that he ever had or then had recurrent back 
pain.

A March 1976 private x-ray of the lumbosacral spine shows a 
diagnostic impression of bilateral spondylolysis at the 
lumbo-sacral junction.

A November 1984 private medical record shows the veteran 
reported a history of low back pain of three days duration.  
Examination resulted in a clinical assessment of 
musculoskeletal pain.

A January 1985 private medical record shows the veteran 
reported with complaints of low back pain following chopping 
wood.  Examination concluded in an assessment of simple 
mechanical back pain.

A December 1985 private medical record shows the veteran 
reported with complaints of back pain of two days duration.  
He stated that he had had this problem before.  Over the 
weekend he had been splitting wood.  Examination concluded in 
an assessment of muscle spasm.

A May 1986 private medical record shows the veteran was seen 
with complaints of low back pain.  He had fallen the evening 
before after a motor bike had fallen on top of him.  
Examination concluded in a diagnosis of lumbar sacral strain.  
X-ray of the lumbosacral spine was interpreted as showing a 
right unilateral spondylolysis at L5.

A September 1988 private physical therapy evaluation shows 
the veteran had been referred for evaluation and treatment of 
low back pain.  He related that the day before he had 
developed pain in his low back after working for several 
hours splitting wood.  He had had episodes of back pain off 
and on for several years, but nothing this severe.  Presently 
he complained of intense pain in his low back bilaterally.  
Examination a few days later shows he was suffering from 
acute lumbar strain secondary to extra activity over the 
weekend.

An undated private medical record shows the veteran was seen 
with complaints of lower back ache after lifting a swing out 
of a truck.  The next day his back was painful.  Examination 
concluded in an assessment of lumbar strain with questionable 
discopathy.

An April 1992 private medical record shows the veteran 
reported having hurt his back in 1976 and for several years 
having had intermittent problems with his back, low back pain 
with leg pain radiating down the left lower extremity.  Over 
the last two years it had been mostly leg pain and very 
little back pain, although he still didn't trust his back and 
said he wouldn't be able to do heavy work.  Examination 
concluded in a primary diagnosis of probable sciatica.  X-
rays taken in 1986 were said to show a normal lumbosacral 
spine.

An April 1992 computerized tomographic (CT) scan disclosed 
spondylolisthesis at L5-S1.

A September 1992 medical record shows the veteran was 
prescribed a refill for sciatica-spondylolisthesis.

An April 1998 private medical record shows the veteran had a 
prior history of evaluation for low back and left leg pain.

A May 1999 private medical record shows the veteran was 
evaluated for back pain secondary to muscle spasm.

A December 1999 statement from GL, a service comrade, shows 
he was aboard ship when the veteran sustained injury.  At the 
time the veteran was running through a hatch which was 
opened.  There was about a six inch step up in order for one 
to pass through.  When the veteran stepped through the hatch, 
he stepped on the six inch step up which did not leave him 
any room on top.  He then hit the top of the hatch with his 
head.  The impact was hard enough to cause him to fall to his 
knees.  He had tingling in his legs, neck and back after the 
injury.  GL stated that he was no more than a few feet from 
the veteran.

A January 2002 magnetic resonance imaging (MRI) of the lumbar 
spine revealed bilateral spondylolysis at L5 with stage I 
spondylolisthesis of L5 on the sacrum.  Advanced degenerative 
disc disease was present at L4-5 where there was disc 
bulging.  

Associated with the MRI are treatment records wherein the 
veteran is shown to have recalled having hurt his back when 
he was 19 years old.  He was carrying frozen meat in service.  
He was not quite sure of the weight and fell back landing on 
his tailbone.  He thought he had just strained his back but 
didn't think much of it, not enough to see a physician in 
service.  

On file is a letter dated in September 2002 from Dr. PR.  Dr. 
PR included the veteran's description of his accident in 
service.  Dr. PR was of the opinion it was very unlikely that 
six months after he had been examined for discharge from the 
Navy he would develop a spondylosis with spondylolisthesis.  
However, Dr. PR was of the opinion that the veteran's 
spondylosis with spondylolisthesis were secondary to 
overextension of the spine in concurrence with the 
description of the veteran's service injury.  Dr. PR 
indicated that he had reviewed the veteran's medical records.

In August 2002 the veteran and his service comrade GL 
provided oral testimony before the undersigned Veterans Law 
Judge sitting at the M&ROC.  A transcript of their testimony 
has been associated with the claims file.  The veteran again 
provided a description of his injury which was supported by 
his comrade.  The veteran acknowledged that he never did 
report for treatment of his back while on active duty.

VA conducted a medical examination of the veteran in October 
2003.  The examiner indicated that he had reviewed the 
veteran's medical records.  After recording a pertinent 
medical history, he provided a medical opinion.  He recorded 
that the etiology of the veteran's spondylolisthesis at L5-S1 
was unknown.  He stated that this structural deformity 
probably occurred prior to service, but was aggravated by the 
fall in service making previously asymptomatic 
spondylolisthesis symptomatic.  

The examiner noted that the veteran had had recurrent 
episodes of low back pain ever since that time consistent 
with the natural history of spondylolisthesis and 
degenerative disc disease at  L5-S1.  

The examiner recorded it was therefore at least as likely as 
not that the veteran's in-service injury had aggravated his 
lumbosacral spondylolisthesis.


Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2003).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2003).

Congenital or developmental defects as such are not diseases 
within the meaning of applicable legislation providing 
compensation benefits.  38 C.F.R. § 3.303(c).

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury. Hickson v. West, 12 Vet. App. 247, 253 (1999).

However, continuous service for 90 days or more during a 
period of war, and post-service development of a presumptive 
disease such as osteoarthritis to a degree of 10 percent 
within one year from the date of termination of such service, 
establishes a rebuttable presumption that the disease was 
incurred in service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).


Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes. 38 C.F.R. § 3.303(b) (2003).

This rule does not mean that any manifestation in service 
will permit service connection. To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity. When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim. 38 C.F.R. § 3.303(b) (2003).

To show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

The CAVC has also reiterated that, alternatively, either or 
both of the second and third elements can be satisfied, under 
38 C.F.R. § 3.303(b) (2003), by the submission of (a) 
evidence that a condition was "noted" during service or 
during an applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
McManaway v. West, 13 Vet. App. 60, 65 (1999) (citing Savage 
v. Gober, 10 Vet. App. 488, 495-97).

The CAVC has established the following rules with regard to 
claims addressing the issue of chronicity.  The chronicity 
provision of 38 C.F.R. § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service and still has such a condition.  

Such evidence must be medical unless it relates to a 
condition as to which, under the CAVC's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  A lay person is competent to testify only as to 
observable symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 
403 (1995).

A lay person is not, however, competent to provide evidence 
that the observable symptoms are manifestations of chronic 
pathology or diagnosed disability, unless such a relationship 
is one which a lay person's observations is competent.  See 
Savage, 10 Vet. App. at 495-97.

The CAVC has further determined that chronicity was not 
demonstrated when the sole evidentiary basis for the asserted 
continuous symptomatology was the sworn testimony of the 
appellant himself and when "no" medical evidence indicated 
continuous symptomatology.  McManaway, 13 Vet. App. at 66.

In Voerth v. West, 13 Vet. App. 117 (1999), the CAVC held 
that the appellant had not submitted medical evidence 
providing a nexus between an in-service injury and a current 
disability.  The CAVC held that where a claimant's personal 
belief, no matter how sincere, was unsupported by medical 
evidence, the personal belief cannot form the basis of a 
claim.

The CAVC stated that it clearly held in Savage that Section 
3.303 does not relieve a claimant of the burden of providing 
a medical nexus.  Rather, a claimant diagnosed with a chronic 
condition must still provide a medical nexus between the 
current condition and the putative continuous symptomatology.  
Until the claimant presents competent medical evidence to 
provide a relationship between a current disability and 
either an in-service injury or continuous symptomatology, the 
claimant cannot succeed on the merits of the claim.  Voerth, 
13 Vet. App. at 120.

38 U.S.C.A. § 1132 provides that every person employed in the 
active military, naval, or air service, in peacetime, for six 
months or more shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance and enrollment, or where evidence 
or medical judgment is such as to warrant a finding that the 
disease or injury existed before acceptance and enrollment.  
Id.

38 C.F.R. § 3.303(c) provides that there are medical 
principles so universally recognized as to constitute fact 
(clear and unmistakable proof), and when in accordance with 
these principles  existence of a disability prior to service 
is established, no additional or confirmatory evidence is 
necessary.  Consequently with notation or discovery during 
service of such residual conditions (scars; fibrosis of the 
lungs; atrophies following disease of the central or 
peripheral nervous system; healed fractures; absent, 
displaced or resected parts of organs; supernumerary parts; 
congenital malformations or hemorrhoidal tags or tabs, etc.) 
with no evidence of the pertinent antecedent active disease 
or injury during service the conclusion must be that they 
preexisted service.  

Similarly, manifestation of lesions or symptoms of chronic 
disease from date of enlistment, or so close thereto that the 
disease could not have originated in so short a period will 
establish preservice existence thereof.  Conditions of an 
infectious nature are to be considered with regard to the 
circumstances of the infection and if manifested in less than 
the respective incubation periods after reporting for duty, 
they will be held to have preexisted service.  38 C.F.R. 
§ 3.303(c) (2003).

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a) (2003).  

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  

This includes medical facts and principles, which may be 
considered to determine whether the increase is due to the 
natural progress of the condition.  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  

The usual effects of medical and surgical treatment in 
service, having the effect of ameliorating disease or other 
conditions incurred before enlistment, including 
postoperative scars, absent or poorly functioning parts or 
organs, will not be considered service connected unless the 
disease or injury is otherwise aggravated by service.  38 
C.F.R. § 3.306(b) (2003).

The CAVC has held that temporary flare-ups of a pre- existing 
injury or disease are not sufficient to show aggravation, 
unless the underlying disorder, as contrasted to the 
symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 
296-7 (1991).  

The Board notes that the CAVC held in Crowe v. Brown, 7 Vet. 
App. 238 (1994), that even if the appellant's disability is 
properly found to have preexisted service, the presumption of 
aggravation must also be addressed; and that a preexisting 
injury or disease will be considered to have been aggravated 
by active service, where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease pursuant to 38 U.S.C.A. § 1153 and 38 C.F.R. § 
3.306(a).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2003).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  
When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


Analysis

Preliminary Matter: Duties to Notify & to Assist

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the CAVC in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 
2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 note (Effective 
and Applicability Provisions).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (to be codified at 38 
C.F.R. § 3.159).

The Board, however, is satisfied that all necessary 
development pertaining to the issue of entitlement to service 
connection for spondylolisthesis at L5-S1 has been properly 
undertaken.  

The Board is confident in this assessment because the 
evidence as presently constituted is sufficient in 
establishing a full grant of the benefit sought on appeal.  
Therefore, any outstanding development not already conducted 
by VA is without prejudice; hence, any deficiencies in the 
duties to notify and to assist constitute harmless error.

Additional development by the Veterans Benefits 
Administration Appeals Management Center (VBA AMC) would only 
serve to further delay resolution of the claim.  Bernard, 
supra.


Service Connection

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest; citing 
Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect the 
competency to testify." (citations omitted).


The Board reiterates the basic three requirements for 
prevailing on a claim for service connection: (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service injury or disease 
and a current disability.  See Hickson, supra.

In the veteran's case at hand the Board notes that the first 
requirement to prevail on a claim of entitlement to service 
connection for a disability is the existence or presence of 
such disability.  The veteran has claimed entitlement to 
service connection for spondylolisthesis at L5-S1.  He has 
been diagnosed with such low back disorder on many occasions.  

The second requirement to prevail on a service connection 
claim is medical, or in certain circumstances, lay evidence 
of in-service incurrence or aggravation of the disease or 
injury at issue.  In the case at hand, the veteran himself 
has provided a history of the injury, a history which has 
been substantiated by a service comrade who was with him at 
the time of injury in service.  The Board finds the veteran 
and his comrade to be credible.  

The third requirement is that there be medical evidence of a 
nexus between the disability at issue and the veteran's 
period of service.  The veteran provided a private 
physician's opinion who interpreted the injury sustained by 
the veteran and as described by the veteran as consistent 
with overextension of the spine which would result in the 
spondylolysis with spondylolisthesis.  He provided his 
opinion after reviewing the veteran's medical records.  
Accordingly, the private physician opined that the veteran's 
spondylolisthesis at L5-S1 was the result of service incurred 
injury.

The VA physician who also reviewed the veteran's medical 
records was in agreement that the veteran's spondylolisthesis 
was related to service, but on the basis of aggravation.  He 
opined that the spondylolisthesis was probably present before 
service, but that the veteran's injury had aggravated a 
preexisting condition.

The Board finds that there are two informed medical opinions 
from competent medical professionals who have reviewed the 
veteran's evidentiary record.  They are of the opinion that 
the veteran's low back disability is related to service but 
on different theories.  There is no contrary opinion of 
record.  The Board is not competent to supplement the record 
with its own unsubstantiated medical conclusions as to 
whether the veteran's spondylolisthesis at L5-S1 is or is not 
related to his service.  Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).

The Board finds that the evidentiary record, with application 
of all pertinent criteria, supports a grant of entitlement to 
service connection for spondylolisthesis at L5-S1.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1132, 1137, 
1153, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.306, 3.307, 3.309, 4.3 (2003).


ORDER

Entitlement to service connection for spondylolisthesis at 
L5-S1 is granted.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



